DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2022 has been entered.

Response to Amendment
Amendment filed 11/23/2021 has been entered and fully considered. Claims 1-15 are pending. Claim 1 is amended. No new matter is added. 

Response to Arguments
Applicant's arguments filed 11/23/2021  have been fully considered but they are not persuasive. 
Applicant argues that the cited references do not teach that the cap inner end defines a distal end of the capsule cavity. 
Examiner agrees. As seen in figure 3 of Burr, the end cap inner end extends beyond the end of the capsule itself. Thus, the inner end cannot define the distal end of the cavity of the capsule. 
The newly added limitations will be addressed in this official correspondence. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over GANEM et al. (US 2007/0221216).
With respect to claim 1, GANEM et al. discloses a medication inhaler (Abstract) comprising a body extending  from a mouthpiece end to a distal end and a capsule cavity defined within the body; a mouthpiece air channel extends from the capsule cavity to the mouthpiece end; and an end cap inserted into the distal end and extending into the capsule cavity, the end cap comprising an air channel extending form the end cap distal end face to the end cap inner end (Figure 5, annotated below);
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Cap inner end defining distal end of cavity)][AltContent: arrow][AltContent: textbox (Cap)][AltContent: arrow][AltContent: textbox (Mouthpiece air channel extending from cavity to mouthpiece end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Capsule cavity)][AltContent: arrow][AltContent: oval][AltContent: textbox (Mouthpiece end)][AltContent: arrow][AltContent: textbox (Distal end)][AltContent: arrow][AltContent: textbox (Body)][AltContent: arrow]
    PNG
    media_image1.png
    601
    586
    media_image1.png
    Greyscale

[AltContent: textbox (End cap distal end face. )]
[AltContent: textbox (Air channel extending from end cap distal end face to the end cap inner end)][AltContent: textbox (Portions of air channel not parallel with the longitudinal direction of the body)]

 


GANEM et al. discloses in other embodiments that the needle, main body and cap share a common longitudinal axis (Paragraph [0040], [0043], and [0049]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to also longitudinally align the cap, body, mouthpiece need and central air channel in the embodiment shown in figure 5 of GANEM et al. so that the coupled configuration isn’t orientation specific thereby allowing the user to not have to consider a particular orientation of respective parts for use. As seen in figure 5, above, the laterally arranged portions of the air channel are not aligned with said longitudinal axis. 
With respect to claim 5, the horizontal air passages are symmetrically opposing each other (Figure 5). 
With respect to claim 14, GANEM et al. discloses the inhaler and a capsule disposed in the capsule cavity of the inhaler (Figure 5). 


____________________________________________________________________________
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over GANEM et al. (US 2007/0221216) as applied to claims 1, 5 and 14 above, and further in view of TAKEUCHI et al. (US 2011/0297166).
With respect to claim 11, modified GANEM et al. does not explicitly disclose a filter element disposed within the body and separating the capsule cavity from the mouthpiece end and in air flow communication with the capsule cavity and mouthpiece air channel. 
TAKEUCHI et al. discloses a filter, 12, disposed within the body and separating the cartridge and mouthpiece (Figure 1; Paragraph [0036]) to provide a suitable ventilation 


_____________________________________________________________________________
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over GANEM et al. (US 2007/0221216) as applied to claims 1, 5 and 14 above, and further in view of TAKEUCHI et al. (US 2011/0297166) as applied to claim 11 above, and further in view of SEBASTIAN et al. (US 2012/0000480).
With respect to claim 12, modified GANEM et al. does not explicitly disclose that the filter comprises fibers derived from polylactic acid. SEBASTIAN et al. discloses that the filter material may include fibers that include polyhydroxyalkanoate and polylactic acid and is biodegradable (Paragraph [0020]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the filter of modified GANEM et al. as fibers having polylactic acid, as taught by SEBASTIAN et al., so that the filter can be biodegradable. 

_____________________________________________________________________________
Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over GANEM et al. (US 2007/0221216)) as applied to claims 1, 5 and 14 above, and further in view of ROSE et al. (US 5,441,060).
With respect to claims 13 and 15, modified GANEM et al. does not explicitly disclose that the outer diameter is substantially constant and between 7 and 10 mm. ROSE et al. discloses that the device is 8 mm (e.g., a single diameter) in diameter and 60 mm long. The inhalant is nicotine powder (Column 9, lines 20-55). It would have been obvious to one having ordinary skill in the art, to provide nicotine power in the capsule and the outer housing of modified GANEM et al. with a diameter of 8 mm as taught by ROSE et al. so that the device can be used as a smoking cessation device. 


Allowable Subject Matter
Claims 2-4 and 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745